DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber U.S. Patent No. 9,881,088 B1 in view of Meisner U.S. patent No. 10,268,676 B1, further in view of Liu U.S. PAP 2008/0294637 A1

Regarding claim 1 Leber teaches a system for training a model for a custom authored prompt, the system comprising: 
a memory (memory 320, see figure 3)  comprising: 
and a model database comprising a at least one model trained to evaluate prompts (plurality of information sources, see col. 1 lines 45-48); 

receive a prompt (receiving complex query, see col. 1 lines 45-48); 
parse the prompt to identifying a plurality of prompt evaluation portions associated with the received prompt (evaluating the complex query to determine one or more query segments, see col. 1 lines 48-52);
identify pre-existing data relevant to one of the evaluation portions of the received prompt (associated domain to the queries, which corresponds to information sources, see col. 1 lines 50-52).
However Leber does not teach train a model for evaluating responses to the prompt at least in part based on the pre-existing data. 
In the same field of endeavor Meisner teaches systems and methods for high-dimensional feature-vector based evaluation examination responses, the examination evaluation server may tokenize the examination responses, extract response features, and learn and apply a set of examination scoring rules, see col. 1 lines 59-67). In some embodiments the examination evaluations erver may include a prediction and learning engine, and adjustments to the prediction model may be implemented to reduce the error observed between calculated scores and user-rated scores, the evaluation server may be trained and scoring accuracy improved, see col. 2 lines 11-21.

However Leber in view of Meisner does not teach a content library database comprising a plurality of prompts.
IN a similar field of endeavor Liu teaches a system for user-interactive question answering which consists o a pattern database to store question/answer patterns for users to select when asking/answering questions, see abstract.
It would have been obvious to one of ordinary skill in the art to combine the Leber in view of Meisner invention with the teachings of Liu for the benefit of improving users’ questioning and answering efficiency and help machines improve the accuracy of processing the questions and answers and accumulate useful knowledge, see abstract.

Regarding claim 2 Leber teaches the system of claim 1, wherein parsing the prompt comprises identifying a complexity of each of the plurality of prompt evaluation portions associated with the received prompt (complex query is received may utilize natural language engine to evaluate the complex query to determine query segments; determine domain for each query segment, see col. 4 lines 15-30). 
Regarding claim 3 Leber teaches the system of claim 2, wherein the pre-existing data comprises at least one of: 

and pre-existing response data generated from responses to other prompts (third party information sources to obtain responses for the one or more query segments, see  col. 6 lines 45-48). 
Regarding claim 4 Liu teaches the system of claim 3, wherein the at least one processor is further configured to identify a creator of the received prompt (A user management unit to provide functions including user registration, login, identity validation, see par. [0308]), and wherein the at least one of: the pre-existing model (pattern database, see par. [0007]); 
and the pre-existing response data are identified based on the creator of the received prompt (user behavior tracking recording users historical behaviors in the system which are related to question/answers, see par. [0285-0287]. 
Regarding claim 5 Meisner teaches the system of claim 4, wherein identifying pre-existing response data comprises identifying response data corresponding to at least one of the plurality of prompt evaluation portions via a similarity score (similarity scoring, see col. 12, lines 59-62). 
Regarding claim 6 Liu teaches the system of claim 5, wherein the at least one processor is further configured to iteratively: 

and generate new training data when the training of the model is insufficient (wherein the user builds/accumulates his/her personal knowledge base by answering his/her own questions in the personal knowledge base unit, see par. [0033]). 
Regarding claim 7 Leber teaches the system of claim 6, wherein the processor is further configured to provide the prompt to a user ( solution, see col. 1 line 48-52); 
and receiving a response to the provided prompt (response to the prompt, see col. 1 lines 45-48), wherein generating new training data comprises: 
While Meisner teaches generating an evaluation of the received response (training response, see col. 12 lines 52-58); 
and updating the training based on the received response and on the evaluation of the received response (pairing each sentence from the examinee response with each sentence from the training response, see col. 13 lines 1-3)). 
Regarding claim 8 Meisner teaches the system of claim 7, wherein updating the training based on the received response and on the evaluation of the received response comprises: 
receiving a plurality of responses and a plurality of evaluations to the received responses (pairing each sentence from the examinee response with each sentence from the training response, see col. 13 lines 1-3); 

and training based on the ordering of the received responses (repeat iteratively the process for multiple response sentences, see col. 13 lines 4-8). 
Regarding claim 9 Meisner teaches the system of claim 8, wherein the at least one processor is further configured to generate a graphical training indicator, wherein the graphical training indicator provides a graphical depiction of the degree to which the identified evaluation model is trained (graphical reviewer interface configured to display examination responses, see col. 8 lines 40-45). 
Regarding claim 10 Meisner teaches the system of claim 9, wherein the at least one processor is further configured to control the training indicator to reflect the degree to which the evaluation model is trained subsequent to the updating of the training of the evaluation model (reviewer interface may include a diagnostic interface to enable a reviewer to view an examination response that was scored by the examination evaluation server, see col. 8 lines 50-52). 
Regarding claim 11 Leber teaches a method of training a model for a custom authored prompt, the method comprising: 
receiving a prompt (receiving complex query, see col. 1 lines 45-48); 

identifying pre-existing data relevant to one of the evaluation portions of the received prompt (associated domain to the queries, which corresponds to information sources, see col. 1 lines 50-52).
However Leber does not teach automatically training a model for evaluating responses to the prompt at least in part based on the pre-existing data. 
In the same field of endeavor Meisner teaches systems and methods for high-dimensional feature-vector based evaluation examination responses, the examination evaluation server may tokenize the examination responses, extract response features, and learn and apply a set of examination scoring rules, see col. 1 lines 59-67). In some embodiments the examination evaluations server may include a prediction and learning engine, and adjustments to the prediction model may be implemented to reduce the error observed between calculated scores and user-rated scores, the evaluation server may be trained and scoring accuracy improved, see col. 2 lines 11-21.
It would have been obvious to one of ordinary skill in the art to combine the Leber invention with the teachings of Meisner for the benefit of improving accuracy of scoring, see col. 2 lines 11-21.
However Leber in view of Meisner does not teach a content library database comprising a plurality of prompts.

It would have been obvious to one of ordinary skill in the art to combine the Leber in view of Meisner invention with the teachings of Liu for the benefit of improving users’ questioning and answering efficiency and help machines improve the accuracy of processing the questions and answers and accumulate useful knowledge, see abstract.
Regarding claim 12 Leber teaches the method of claim 11, wherein parsing the prompt comprises identifying a complexity of each of the plurality of prompt evaluation portions associated with the received prompt (complex query is received may utilize natural language engine to evaluate the complex query to determine query segments; determine domain for each query segment, see col. 4 lines 15-30). 
Regarding claim 13 Leber teaches the method of claim 12, wherein the pre-existing data comprises at least one of: a pre-existing model trained to evaluate responses to another prompt (evaluating the complex query to determine one or more query segments, which are associated with at least one domain, wherein a domain further corresponds to one or more information sources, see col. 1, lines 48-50); 
and pre-existing response data generated from responses to other prompts (third party information sources to obtain responses for the one or more query segments, see  col. 6 lines 45-48). 

claim 14 Liu teaches the method of claim 13, wherein the at least one processor is further configured to identify a creator of the received prompt (A user management unit to provide functions including user registration, login, identity validation, see par. [0308]), and wherein the at least one of: the pre-existing model (pattern database, see par. [0007]); 
and the pre-existing response data are identified based on the creator of the received prompt (user behavior tracking recording users historical behaviors in the system which are related to question/answers, see par. [0285-0287]. 
Regarding claim 15 Meisner teaches the method of claim 14, wherein identifying pre-existing response data comprises identifying response data corresponding to at least one of the plurality of prompt evaluation portions via a similarity score (similarity scoring, see col. 12, lines 59-62).. 
Regarding claim 16 Liu teaches the method of claim 15, further comprising iteratively: 
evaluating sufficiency of the training of the model (answer quality evaluation unit to evaluate the answers' qualities, see par. [0032]); 
and generating new training data when the training of the model is insufficient (wherein the user builds/accumulates his/her personal knowledge base by answering his/her own questions in the personal knowledge base unit, see par. [0033]). 

Regarding claim 17 Leber teaches the 17. The method of claim 16, further comprising: providing the prompt to a user ( solution, see col. 1 line 48-52); 

While Meisner teaches generating an evaluation of the received response (training response, see col. 12 lines 52-58); 
and updating the training based on the received response and on the evaluation of the received response (pairing each sentence from the examinee response with each sentence from the training response, see col. 13 lines 1-3)). 
Regarding claim 18 Meisner teaches the method of claim 17, wherein updating the training based on the received response and on the evaluation of the received response comprises: 
receiving a plurality of responses and a plurality of evaluations to the received responses (pairing each sentence from the examinee response with each sentence from the training response, see col. 13 lines 1-3); 
determining an ordering to the received responses (cosine similarity values for each sentence may be identified, see col. 12 lines 63-65); 
and training based on the ordering of the received responses (repeat iteratively the process for multiple response sentences, see col. 13 lines 4-8). 

Regarding claim 19 Meisner teaches the method of claim 18, further comprising generating a graphical training indicator, wherein the graphical training indicator provides a 
Regarding claim 20 Meisner teaches the method of claim 19, further comprising controlling the training indicator to reflect the degree to which the evaluation model is trained subsequent to the updating of the training of the evaluation model (reviewer interface may include a diagnostic interface to enable a reviewer to view an examination response that was scored by the examination evaluation server, see col. 8 lines 50-52). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656